FULL TEXT.
PER CURIAM.
Plaintiff in error was convicted for the violation of an ordinance of the City of Cleveland which makes it a punishable offense for the driver of a motor vehicle after an accident occurs, to leave the scene of the accident without offering to give aid to the injured person. It must, of course, be conceded that a person cannot be held guilty of a crime under this ordinance unless he knew that his motor vehicle injured somebody.
The evidence submitted in substantiation of the affidavit charging the offense, totally failed to disclose such knowledge.
It is claimed by somebody that a bo^ was injured. The boy did not appear in court to testify.
_ The accused, plaintiff in error, states that he did not know that he injured anybody. The surrounding circumstances as disclosed by the record, lends credence to his statement.
We hold therefore, that the evidence is insufficient in law to justify conviction.
The judgment of the Municipal Court is therefore ordered reversed and the plaintiff in error is ordered discharged.
(Vickery, J., and Sullivan, PJ., concur.)